Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 32 rejected under 35 U.S.C. 103 as being unpatentable over Luo CN102627827 in view of the Makrolon brochure.
	Luo claims (#1) a blend of 100 parts matrix resin, 0.2-5.0 parts amphiphilic polymer, 0.1-4.0 parts metal pigment, 0.1 -4.0 parts pearlescent pigment, 0.1-2.0 parts lubricant and 0.1-1.0 parts antioxidant. The matrix (Luo’s claim 2) may be polycarbonate (ie applicant’s “A”). The pearlescent pigment may be mica coated with TiO2 (Luo’s paragraph 72) which qualifies as applicant’s “B”. The amphiphilic polymer may be maleic anhydride grafted polyethylene (Luo’s paragraph 70) which qualifies as applicant’s “C”. The antioxidant may be a phosphite (Luo’s claim 15; chem abstract) which qualifies as applicant’s “D”. 
	The MVR of the polycarbonate is not reported.

	It would have been obvious to employ any common polycarbonate in CN102627827’s composition.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 17-288347 in view of CN102627827. 
The copending application claims producing articles (and the resulting article) made of a blend of polycarbonate, metal oxide coated mica, anhydride modified polyolefin and phosphorous containing stabilizer (eg claims 16,21). The claims do not report the MVR of the polycarbonate and do not specify TiO2 as the metal oxide.
The copending application does claim a MW for the polycarbonate of 10,000-40,000 (claim 17). This inherently encompasses applicant’s MVR as shown by the MW and MVR table (page 10) of the Iupilon/NOVAREX/Xantar brochure.

CN102627827 discloses TiO2 coated mica as a pearlescent pigment. It would have been obvious to choose TiO2 coated mica as the copending application’s metal oxide coated mica pearlescent pigment.
Claims directed to a method of molding a certain composition and articles made of a certain composition render obvious claims to the composition itself.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).